FOR IMMEDIATE RELEASE Espey Mfg. & Electronics Corp. Appoints New CEO and Declares Dividend Saratoga Springs, NY; March 1, 2010, - Howard Pinsley, Chairman and Chief Executive Officer of Espey Mfg. & Electronics Corp (NYSE Amex: ESP)has retired as Chief Executive Officer effective February 26, 2010.The Board of Directors has appointed Mark St. Pierre, who was hired as President of the Company on July 27, 2009, as the Company’s new Chief Executive Officer. Mr. Pinsley will continue as Chairman and a non-executive officer of the Company. The Board also elected Mr. St. Pierre to serve as a Director of the Company. Prior to joining the Company, Mr. St. Pierre, age 51,was employed by ITT Power Solutions, West Springfield, Massachusetts, and last held the position of Vice President and Director, Merchant Market Segment.He was responsible for the management and development of a new business unit and the growth of sales to major defense contractors and analytical instrument manufacturers.Prior to his employment with ITT Power Solutions, Mr.
